DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 09/10/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This communication is in response to the papers filed from 06/30/2020 - 09/10/2021.
After thorough search and examination of the present application and in light of the prior art made of record, claims 21-43 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard Wong (Reg. No. 73,259) on 09/10/2021.

Amendment to the Claims

Please replace all prior versions and listings of claims 24, 26-29, 40, and 41 in the application with the following listing of claims:

24. (Currently Amended) The method of claim 23, wherein the accessing the content including the dynamic link further comprises executing code included in the webpage using the browser of the second system, the code comprising instructions to generate the request and to transmit the request to the first system.

26. (Currently Amended) The method of claim 21, further comprising receiving, from the first system, a command to exclude a first additional network resource of the one or more additional network resources, and 
wherein the choosing at least one of the first network resource or the one or more additional network resources comprises excluding the additional network resource from being chosen.  

27. (Currently Amended) The method of claim 21, further comprising receiving, from a third system associated with the first network resource, a command to exclude the first network resource, and wherein the choosing at least one of the first network resource or the one or more additional network resources comprises excluding the first network resource from being chosen.  

further comprising receiving, from a third system associated with a first additional network resource of the one or more additional network resources, a command to exclude the first additional network resource, and 
wherein the choosing at least one of the first network resource or the one or more additional network resources comprises excluding the first additional network resource from being chosen.  

29. (Currently Amended) The method of claim 21, wherein the choosing at least one of the first network resource or the one or more additional network resources comprises: Application No. : 16917265 Filed: June 30, 2020 Page: 5of9
receiving one or more bids from one or more entities associated with the first network resource or the one or more additional network resources; and 
choosing at least one of the first network resource or the one or more additional network resources based on the one or more bids.

40. (Currently Amended) The method of claim 39, wherein the choosing at least one of the first network resource or the one or more additional network resources comprises: 
	determining, based on the webpage and the one or more additional webpages, an availability of the product from one or more entities associated with the first network resource or the one or more additional network resources; and Application No. : 16917265 Filed: June 30, 2020 Page: 7of9
choosing at least one of the first network resource or the one or more additional network resources based on the determined availability of the product.  
the determining the availability of the product comprises determining that the product is unavailable from a particular entity associated with the first network resource or the one or more additional network resources, and 
.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “generating the dynamic access link and providing the dynamic access link to the first system; receiving, from a second system, a request including an indication of the dynamic access link, wherein the request is generated responsive to one of (i) the dynamic access link being selected by the second system, or (ii) content including the dynamic access link being accessed by the second system; responsive to receiving the request, choosing at least one of the first resource or the one or more additional network resources; and providing a network address of the chosen resource to the second system” as set forth in claims 21-43. 

Claims 21-43 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 6839757 B1	Romano; Pasquale et al.
US 20040107125 A1	Guheen, Michael F. et al.
US 6909708 B1	       Krishnaswamy; Sridhar et al.
US 20170223046 A1       Singh; Abhishek
US 20140067702 A1	 Rathod; Yogesh Chunilal
US 6571282 B1	     Bowman-Amuah; Michel K.
US 20160216946 A1       Bordeau; Eric A. et al.
US 8966030 B1               Sirota; Peter et al.
US 20140297868 A1       Ennaji; Rachid et al.
US 20140019541 A1       Zhou; Yuan et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG K CHAU/Primary Examiner, Art Unit 2153